EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with Attorney Cory Claassen on March 23, 2021.
Claims 1-4 and 6 of the application have been amended as follows:
a.  In the eleventh line of claim 1, please delete the text “ and” that is immediately after the semicolon (;).
b.  Immediately after line 14 of claim 1, please insert the following paragraph, with the same level of indentation as the paragraph beginning with the word “send” that begins on line 12 of claim 1:
attempt the delivery of the package to the MRU while the MRU is present at the delivery location;
c.  At the end of line 18 of claim 1, please replace the period (.) with the text --; and--.
d.  Immediately after line 18 of claim 1, please insert the following paragraph (including the ending period), with the same level of indentation as the paragraph beginning with the text “a sensor” that begins on line 15 of claim 1:
a receiving computing device which is configured to receive an indication of where the end user designates the storage area is located, wherein the receiving computing device may or may not be part of the UAV.

f.  In the fourth line of claim 3, immediately before the word “more”, please insert the text --initially --.
g.  In the fourth line of claim 4, immediately before the word “more”, please insert the text --initially --.
h.  In the fifth and sixth lines of claim 6, please delete the text segment of “ with respect to the delivery position” that is immediately before the period (.).
*****
The abstract has been amended as follows:
In the sixth line of the abstract as originally filed, immediately after the word “configured”, please insert the text -- to--.
*****
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        

Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17, 20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Soundararajan, US 20160117934 A1, and Foreign Correspondent, “Game of Drones:  A giant leap for mankind or a hazardous lurch into the unknown?  A tiny Australian venture is racing to rule the skies - as drone companies vie to deliver mail, medicines and margherita pizza to your door.”, Sydney, Australian Broadcasting Corporation, May 17, 2016.
Soundararajan discloses:
- a delivery system;
- an unmanned aerial vehicle (UAV) having one or more UAV computing devices configured;
- receive sensor data for a predetermined delivery area;
- wherein the one or more locations for delivery by the UAV are in the predetermined delivery area;
- receive, from a mobile receptacle unit (MRU), information identifying a location identified by the MRU as being acceptable for delivery;
- the MRU navigates to the delivery location prior to the delivery.
Foreign Correspondent discloses a discussion of drone delivery.
As per Claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest a sensor configured to in combination with a receiving computing device which is configured to receive an indication of where the end user designates the storage area is located, wherein the receiving computing device may or may not be part of the UAV, in the context of the rest of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628